F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         FEB 12 2001
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 DENNIS EUGENE RIGLER,

          Petitioner-Appellant,
 v.
                                                       No. 00-8035
                                                  (D.C. No. 98-CV-145B)
 JAMES FERGUSON, Warden,
                                                        (Dist. Wyo.)
 Wyoming State Penitentiary, and
 WYOMING ATTORNEY GENERAL,

          Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before SEYMOUR, EBEL and BRISCOE, Circuit Judges.


      Dennis Rigler was convicted in a Wyoming state court on several counts of

sexual assault, attempted sexual assault, and immodest, immoral or indecent

liberties with a child. On direct appeal, the Wyoming Supreme Court ordered an

evidentiary hearing on Rigler’s claims of ineffective assistance of counsel. The



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
Wyoming district court held a two-day hearing before finding that Rigler had not

received ineffective assistance of counsel. On appeal, the Wyoming Supreme

Court affirmed this and several other issues. See Rigler v. State, 941 P.2d 734

(Wyo. 1997).

       Rigler then filed a petition for habeas corpus in the federal district court

under 28 U.S.C. § 2254. He raised six arguments to show ineffective assistance of

trial counsel: (1) failure to communicate sufficiently with Rigler prior to trial; (2)

failure to investigate the effect of Rigler’s medication on his ability to assist in

his defense; (3) effects of trial counsel’s exposure to Agent Orange and use of

prescription medication; (4) failure to give an opening statement; (5) failure to

request a limiting instruction for evidence of prior bad acts; and (6) failure to

impeach an expert witness. The district court considered the claims on their

merits and denied each one. Rigler filed a notice of appeal. He has also filed a

motion to supplement the record with two documents: the motion to disqualify

Judge O’Brien (the state trial judge in this case) from Rigler’s divorce case and a

letter from his trial attorney.

       We have jurisdiction over this appeal only if Rigler obtains a certificate of

appealability, which we may issue only if Rigler “has made a substantial showing

of the denial of a constitutional right.” See 28 U.S.C. § 2253(c). The district




                                          -2-
court did not issue a certificate of appealability. Therefore, unless we grant the

certificate, we must dismiss this appeal.

      Rigler does not appear to be arguing that the state courts applied an

incorrect legal standard. Rather, his complaint seems to be only that they applied

the correct legal standard in an unreasonable manner. The federal district court

adequately explained why it was not unreasonable for the state courts to find that

none of Rigler’s allegations rise to the level of ineffective assistance of counsel.

We therefore DENY a certificate of appealability and DISMISS this appeal. We

also DENY Rigler’s motion to supplement the record on appeal.



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                            -3-